United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 19-1535
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                Darrell Eugene Black

                        lllllllllllllllllllllDefendant - Appellant
                                        ____________

                      Appeal from United States District Court
                for the Western District of Missouri - Jefferson City
                                  ____________

                              Submitted: March 9, 2020
                               Filed: March 23, 2020
                                   [Unpublished]
                                   ____________

Before GRUENDER, ARNOLD, and SHEPHERD, Circuit Judges.
                         ____________

PER CURIAM.

      After admitting that he robbed a Missouri hotel, Darrell Black pleaded guilty
to Hobbs Act robbery, see 18 U.S.C. § 1951(a), brandishing and using a firearm
during and in relation to a crime of violence, id. § 924(c)(1)(A)(ii), being a felon in
possession of a firearm, id. §§ 922(g)(1), 924(a)(2), and possessing a stolen firearm,
id. §§ 922(j), 924(a)(2). The Sentencing Guidelines recommended that Black be
sentenced to 63–78 months in prison followed by another term of 84 months in
prison, see id. § 924(c)(1)(A)(ii), in effect making Black's Guideline range 147–162
months. Black requested a sentence within this effective range, while the government
requested that Black be imprisoned for 420 months. The district court1 sentenced
Black to three consecutive terms of 78 months followed by another 84 months, for a
total of 318 months' imprisonment, or nearly twice the top of the effective range.

       Black argues on appeal that the sentence is substantively unreasonable. He
acknowledges that the district court considered the appropriate sentencing criteria and
that a sentence above the effective Guidelines range may have been appropriate. He
maintains, however, that the extent of the variance above the Guidelines range was
unreasonable. We review challenges to the substantive reasonableness of a sentence
for an abuse of discretion. United States v. Vanhorn, 740 F.3d 1166, 1169 (8th Cir.
2014). "Substantive review is narrow and deferential; it will be the unusual case when
we reverse a district court sentence—whether within, above, or below the applicable
Guidelines range—as substantively unreasonable." Id.

       Black points out that the Guidelines already accounted for most of his
extensive criminal history and for some of the aggravating circumstances of the
robbery, such as his attempt to tie up a hotel clerk or his holding a gun to the back of
the clerk's head, causing her serious mental trauma. We have explained, however, that
matters already "taken into account in calculating the advisory Guidelines range can
nevertheless form the basis of a variance." United States v. Thorne, 896 F.3d 861, 865
(8th Cir. 2018) (per curiam).




      1
       The Honorable Brian C. Wimes, United States District Judge for the Western
District of Missouri.

                                          -2-
       The Guidelines, moreover, did not account for some of Black's criminal history,
such as at least one adult conviction for vehicular burglary and several unscored
convictions that Black received as a juvenile. Nor did the Guidelines account for the
fact that Black admitted that he was responsible for two other hotel robberies and had
stolen so many purses and other items "that he could not remember them all." The
Guidelines also did not account for the fact that Black's troublesome ways continued
during his pretrial detention, where he incurred over twenty conduct violations, more
than half of which were considered serious. We therefore cannot say that the district
court abused its ample discretion in weighing Black's criminal history and behavior,
especially since we have permitted district courts "to vary upward based on an
underrepresented criminal history or recidivism." United States v. Barrett, 552 F.3d
724, 726 (8th Cir. 2009).

       Black also contends that the district court failed to give adequate weight to
personal mitigating characteristics, such as his lack of parental guidance, his joining
a gang at a young age, and his failure to hold steady employment. Even assuming all
of these matters are indeed mitigating, we cannot say the district court abused its
discretion in weighing other considerations—such as the circumstances of the
offense, Black's criminal history and behavior while in detention, and the need for
deterrence—more heavily.

      Affirmed.
                       ______________________________




                                          -3-